Supreme Cog

Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 1of 8

The information collected on this form is used solely for court administration purposes.
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

 

 

 

 

 

 

 

This form does not

 

ay : Commencement of Action:
E] writ of Summons

FX] Complaint
F] Transfer from Another Jurisdiction

L) Petition

[-] Declaration of Taking

 

7 _.| Lead Plaintiff's Name:

Christina Swartz

Lead Defendant’s Name:
Citizens Bank, National Association

 

| Are money damages requested? [] Yes

] No

Dollar Amount Requested:
(check one)

f-] within arbitration limits
[x] outside arbitration limits

 

Is this a Class Action Suit?

LE] Yes

[x] No

 

Is this an MDJ Appeal?

[] Yes E&) No

 

 

 

Name of Plaintiff/Appellant’s Attorney: Brett M. Freeman

(Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

 

wag

 

es ., Nature of the Case: |

Place an ai to the. left of the ONE. case e category that most accurately « describes your oS
“PRIMARY. CASE.: If youare making 1 more: than: one- type of claim, check the one that~.

“you consider most, important. |

 

 

 

TORT (do not include Mass Tort)
EJ Intentional
[7] Malicious Prosecution
[[] Motor Vehicle
[7] Nuisance
E-] Premises Liability
[7] Product Liability (does nor include
mass tort)
[-] Slander/Libel/ Defamation
FE) Other:

 

 

 

| MASS TORT

[=] Asbestos

[[] Tobacco

{(-] Toxic Tort - DES
(7) Toxic Tort - Implant
(1) Toxic Waste

7] Other:

CONTRACT (do not include Judgments)
[7] Buyer Plaintiff
["] Debt Collection: Credit Card
[7] Debt Collection: Other

[-] Employment Dispute:
Discrimination

CIVIL APPEALS
Administrative Agencies
[-] Board of Assessment
[(-] Board of Elections
F] Dept. of Transportation

C Blatutoryssppedth, Other
=a

   

 

 

 

 

 

 

‘| PROFESSIONAL LIABLITY

E] Dental

(C Legal

[-] Medical

[[] Other Professional:

 

 

[-] Employment Dispute: Other oi é .
On om :
ee ra
| oe USE
-] Other ZO Ww 25
Ce w &
REAL PROPERTY MISCELLANEOUS

[] Ejectment

[] Eminent Domain/Condemnation
EF] Ground Rent

E] Landlord/Tenant Dispute

[-] Mortgage Foreclosure: Residential
[-] Mortgage Foreclosure: Commercial
[7] Partition

E] Quiet Title

[7] Other:

 

 

[(—] Common Law/Statutory Arbitration
[7] Declaratory Judgment
[~] Mandamus
[-] Non-Domestic Relations
Restraining Order
Quo Warranto
oO J] Replevin

E] Other:
Telephone Consumer

Protection Act

 

 

Updated 1/1/2011
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page2ofs

NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shali apply to all'actions governed by the rules of civil procedure except
the following: .
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(ii) actions for support, Rules 1910.1 et seq.
(iii) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.
(c) . The prothonotary shall assist a party appearing pro se in the completion of the form.
(d) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the
provisions of this rule.
(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 
J

Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 3 of 8

MAURIB. KELLY

t t i i" N
Christina Swartz LACKAWANNA COUNT Xe a AWANNA COUNTY
1 39 Amherst Steet Nl FEB -5 PP 2: JICOURT OF COMMON PLEAS

“A

CLERKS OF JUDICIAL Civil Action

vi VIL DIVISICI |
PRAOWHDS CIVIL No. ‘Do / PYO

Citizens Bank, National Association Jury Trial Demanded
One Citizens Plaza
Providence, RI 02903,

mo

V.

Defendant

 

NOTICE

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any other claim or
relief requested by plaintiff(s). You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
.LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Northeastern Pennsylvania Legal Services
33 North Main Street, Suite 200
Pittston, PA 18640
Telephone (570) 299-4100
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 4 of 8

MAURI B. KE
LACK AWANNA COUNTY

Christina Swartz, (0 FEB -S p @N3HE LACKA WANNA COUNTY

Plaintiff; ERKS OF yup its Vi OF COMMON PLEAS
Uo

RECORDS CiVIL Dj HSH action

™ QecV PO

Citizens Bank, National Association, Jury Trial Demanded
Defendant

 

 

COMPLAINT
I. INTRODUCTION
1. This is an action for damages brought by an individual consumer for violations of the
Telephone Consumer Protection Act, 47 U.S.C. § 227 (hereinafter ‘the Act’). Defendant made
multiple calls to Plaintiff on a number assigned to a cellular telephone service using equipment
regulated by the Act.
II. JURISDICTION AND VENUE
2. Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), which permits an action ©
for a violation of the Act to be brought in an appropriate state court.
3. Sins in this Court is proper in that Plaintiff resides here, the conduct complained of
occurred here, and Defendant transacts business here.
Hl. PARTIES
4, Plaintiff is a natural person residing at 1139 Amherst Street, Scranton, PA 18504.
5. Defendant, Citizens Bank, National Association, is a corporation with a place of
business located at One Citizens Plaza, Providence, RI 02903. At all relevant times, Defendant

placed calls to individuals in this state.
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 5of 8

IV. STATEMENT OF CLAIM
6. Plaintiff is, and at all relevant times was, a ‘person’ as defined by 47 U.S.C.
§ 153(39).

7 Defendant is, and at all relevant times was, a ‘person’ as defined by 47 U.S.C.
§ 153(39).

8. Plaintiff has a cellular telephone number that she has had at all relevant times.
Plaintiff has only used this number as a cellular telephone number, and does not believe that it
was ever ported from a wireline service.

9, At all relevant times this phone number has been assigned to a cellular telephone
service.

Count I- Violation of the Act

10. The foregoing paragraphs are incorporated herein by reference.

11. Congress enacted the Act to prevent real harm. Congress found that “automated or
pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call” and
decided that “banning” such calls made without consent was “the only effective means of
protecting telephone consumers from this nuisance and privacy invasion.”

| 12. Defendant caused to be made an unknown number of calls to Plaintiff's cell phone
number.

13. Defendant’s phone calls harmed Plaintiff by causing the very harm that Congress
sought to prevent—a “nuisance and invasion of privacy.”

14. Defendant’s phone calls harmed Plaintiff by trespassing upon and interfering with
Plaintiff's rights and interests in Plaintiff's cellular telephone and Plaintiff's cellular telephone

line.
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 6 of 8

15, Defendant’s phone calls harmed Plaintiff by intruding upon Plaintiff's seclusion.

16. The calls made to Plaintiff's cell phone were made using either an automatic
telephone dialing system, as that term is defined in 47 U.S.C. § 227(a)(1), or an artificial or
prerecorded voice. The factual allegations in this paragraph are likely to have evidentiary support
after a reasonable opportunity for further investigation and discovery.

17. These telephone calls were not made for emergency purposes, as defined in 47 C.F.R.
§ 64.1200.

18. These telephone calls were not made with the Plaintiff's prior express consent.

19. These telephone calls were placed while Plaintiff was in the United States.

20. _—_- Pursuant to 47 U.S.C. § 227(b)(3), Plaintiff is entitled to an award of $500.00 in
statutory damages for each and every call Defendant caused to be made to Plaintiff's cellular
telephone number.

21. Plaintiffis also entitled to increased damages, as these calls were made willfully
and/or knowingly. The factual allegations in this paragraph are likely to have evidentiary support
after a reasonable opportunity for further investigation and discovery.

22. For each violation that was made willfully and/or knowingly, the Court may, in its
discretion, increase the amount of the award to an amount equal to, but not more than, $1,500.00
per call.

WHEREFORE, Plaintiff demands judgment against Defendant for statutory damages
between $500.00 and $1,500.00 per call, costs, equitable relief, and such other and further relief

as the Court deems just and proper.
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 7 of 8

V. DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as to all issues so 2. f—

Brett M. Freeman

Bar Number: PA 308834
Sabatini Freeman, LLC
216 N. Blakely St.
Dunmore, PA 18512
Attorney for Plaintiff
Phone (570) 341-9000

 

CERTIFICATION OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents. hh f

Brett M. Freeman

Bar Number: PA 308834
Sabatini Freeman, LLC
216 N. Blakely St.
Dunmore, PA 18512
Attorney for Plaintiff
Phone (570) 341-9000

 
Case 3:20-cv-00391-MWB Document 1-1 Filed 03/06/20 Page 8 of 8

Verification of Complaint and Certification
by Plaintiff Christina Swartz

Plaintiff, Christina Swartz, being duly sworn according to law, deposes as follows:
1. I am the plaintiff in this civil proceeding.

2. I have read the above-entitled civil Complaint prepared by my attorneys and I
believe that all of the facts contained in it are true, to the best of my knowledge, information and

belief formed after reasonable inquiry.

3. I believe that this civil Complaint is well grounded in fact and warranted by

existing law or by a good faith argument for the extension, modification, or reversal of existing

law.

a. I believe that this civil Complaint is not interposed for any improper purpose,
such as to harass the Defendant, cause unnecessary delay to the Defendant, or create a needless

increase in the cost of litigation to the Defendant, named in the Complaint.

5. I have filed this civil Complaint in good faith and solely for the purposes set forth

in it.

I declare under penalty of perjury that the foregoing is true and correct.

 

Executed on February ‘\__, 2020.

Christina Swartz, Plaintiff
